DETAILED ACTION
    This action is in reply to papers filed 9/1/2021.  
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180288985, Published 10/11/2018.

Election/Restrictions
Applicant's election with traverse of Group III (claims 16-18, 22 and 42) in the reply filed on 9/1/2021 is acknowledged.  The traversal is on the ground(s) that Groups’ I (claims 1 and 4), II (claims 6, 9 and 12-13) and III should be examined together since it would not be a serious search and/or examination burden if the claims were prosecuted together.  Applicant’s arguments have been fully considered and are found persuasive. Accordingly, Groups’ I, II and III will be examined. 
Further, Applicant’s argument that the restriction between the mouse models of claim 24(a-i) should be withdrawn because “As described at paragraph [0131], the knock-in mouse "surprisingly exhibit[s] phenotypes associated with several human diseases and based on the exhibited phenotype may be used as disease models, for example as a metabolic syndrome disease model, a type 2 diabetes mellitus (T2D) disease model, a prostate disorder model, a 
Claims 1, 4, 6, 9, 12-13, 16-18, 22, 24, 42-43, 49, 64 and 67 are pending with claims 1, 4, 6, 9, 12-13, 16-18, 22, 24 and 42 examined herein. 
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to because Fig. 13 is not labeled as ‘SEQ ID NO: 8’. Note that per para. 76 of the PgPub, SEQ ID NO: 8 is represented by Fig. 13. However, Fig. 13 does not indicate the sequence disclosed therein is SEQ ID NO: 8.  
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per MPEP 2173.05, use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth 
Given the use of the term ‘preferably’ or ‘optionally’ in the identified claims, it is unclear what the metes and bounds of claims 4, 9, 13 and 18 are.
Removal of the terms ‘preferably’ and ‘optionally’ in the identified claims would overcome the rejection. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Prior Art Rejection 1

Claim(s) 1, 4, 6, 9, 12, 16-18, 22, 24 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarado et al. (Endocrine Reviews, (2016) Vol. 37, No. 2, Supp. Supplement 1. Abstract Number: SUN-700).

Alvarado et al. discloses the X-linked androgen receptor (AR) protein is a ligand-inducible transcription factor containing a polymorphic N-terminal domain (NTD), a central DNA-bonding domain (DBD) and a C-terminal ligand-binding domain (LBD). The NTD harbors a long polymorphic polyglutamine, poly-Q, tract (n=11-33) that is encoded by a genomic CAG repeat and it helps modulate AR transcriptional activity. Continuing, Alvarado notes that the mouse AR shares over 90% homology with the human ortholog, but it lacks the CAG encoded poly-Q tract; instead it contains a mixed glutamine/histidine tract. To study AR functionality in a more structured fashion Alvarado and colleagues created a knock-in mouse model that have the equivalent of human poly-Q (as in claim 1 and as in claim 16, claim 17). Note that this disclosure by Alvarado et al. meets the limitation of a ‘5’ AR arm comprising exon 1 of mouse AR’ because Alvarado explicitly states that it is only the poly-Q of the human AR that is substituted in their mouse model.  It is common practice in the art of genetically modified animals to use recombinant embryonic stem cells to derive knock-in mice (as in claim 6, claim 9 (in-part) and claim 12). 
Alvarado notes that their humanized androgen receptor mouse (AR-19Q) (as in claim 4, claim 9 and claim 18) displays a phenotype that is best described as Metabolic Syndrome (as in claim 24a). The mice gain excess weight, have hypertension, hyperglycemia, and liver and claim 22. It is important to note that although Alvarado does not teach the female mice have an altered androgen hormone, this is an inherent feature of the derived female mice. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id
Continuing, Alvarado discloses penetrance of the phenotype is very high (>95%). Mice are fed a standard diet (18% protein, 6% fat), and they do not present with hyperphagia. AR-19Q mice present with fatty infiltration of the liver that lead to hepatitis and hepatic fibrosis leading to a pathological state identical to human nonalcoholic steatohepatitis (NASH). Glucose intolerance is observed by 3-4 months followed by fasting hyperglycemia. Pancreases show advanced islet hyperplasia, concurrent with insulin resistance and type 2 diabetes. Biochemical blood analysis show that there is a significant increase in alanine aminotransferase (ALT) levels, indicative of liver damage. Pancreases of middle-age AR-19Q mice present with a significant islet hyperplasia, suggesting peripheral insulin resistance.
Gene expression analysis using RT2 Profiler PCR Array for Mouse Fatty Liver have been done in liver from AR-19Q mice, that allows to profile the expression of 84 key genes involved in fatty liver development. In the AR-19Q mice Alvarado observe an upregulation of inflammation genes Il-6, Il-10 and Tnf (Tumor Necrosis Factor). In addition, increased Lpl 
Alvarado et al. propose the use of the AR-19Q mice as a model to study the metabolic dysfunction/ deficiency that lead to the metabolic syndrome, specially, in the development of pancreatic islet hyperplasia (as in claim 42). In concluding, Alvarado et al. note that the studies will allow them to a better understanding into the mechanisms responsible for islet cell deficiencies that are characteristic of the later stages of type 2 diabetes. See entire Abstract.
Accordingly, Alvarado et al. anticipates the claimed invention. 


Prior Art Rejection 2
Claim(s) 1, 4, 6, 9, 12-13, 16-18, 22, 24 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albertelli, M. (University of Michigan, Ann Arbor, 2007. ProQuest.).


Albertelli discloses humanized androgen receptor (h/mAR) mice were created by recombining a DNA fragment encompassing most of human Ar exon 1 (from amino acid 31 to 484) with the mouse Ar gene. Targeting vectors (i.e. ‘construct) to accomplish this included a selectable marker for neomycin resistance (neo) flanked by loxP sites. A fragment of mouse chromosomal Ar, containing 4.3 kb of 5’ flanking sequence, the entire exon 1 coding region, and claim 1, claim 6 (in-part), claim 16 (in-part) and claim 17 (in-part)) (Pg. 33. Para. 1).

    PNG
    media_image1.png
    280
    599
    media_image1.png
    Greyscale

Continuing, Albertelli discloses three targeting vectors were created containing 12, 21 (as in claim 4, claim 9 (in-part) and claim 18 (in-part)), or 48 Q residues in the N-terminal tract, because the median human Q tract has 21 residues, whereas tract lengths of 12 and 48 Qs represent extremes. Further, Albertelli discloses that since the mouse AR (mAR) fragment was obtained from a J1 embryonic stem (ES) cell DNA library, CJ7 ES cells (as further in claim 6, as further in claim 9 and as in claim 12)  that derive from the same 129/Sv mouse substrain were selected to optimize recombination. Correctly targeted clones were identified by Southern blot, examined for euploidy, and transiently transfected with ere recombinase to remove the neo cassette. Two independent ES cell clones per Q tract allele were injected into C57BL/6J blastocysts to create chimeric animals. Male chimeras were bred to C57BL/6J females, and daughters carrying the targeted allele were bred to C57BL/6J males. Progeny from this cross claim 16, claim 17 and claim 18), mAR males, and homozygous h/mAR female mice used in this study (as in claim 22) (paragraph bridging Pg. 33 and Pg. 34). It is important to note that although Alvarado does not teach the female mice have an altered androgen hormone, this is an inherent feature of the derived female mice. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. At pg. 36, Albertelli discloses isolating testes (which contain interstitial and Sertoli cells) from 6 mth old h/mAR mice (as in claim 13). Albertelii discloses a male h/mAR modified mouse could be used to examine prostate cancer (as in claim 24h and claim 42) (Pg. 68, Para. 1). 
Accordingly, Albertelli anticipates the claimed invention. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632